DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The Continuation Application Number 16/969,438, now United States Patent Number 11,101,054, filed August 12, 2020, which is a continuation PCT Application Number PCT/JP2018/037489, being filed on October 5, 2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/376,279, filed on July 15, 2021.

Information Disclosure Statement
The information disclosure statement filed July 15, 2021 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on July 15, 2021.  These drawings are approved.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,101,054. Although the claims at issue are not identical, they are not patentably distinct from each other because the stated patent claims the following:

Instant Application 
United States Patent Number 11,101,054
1.    (Original)  A core wire for multi-core cables comprising: a conductor obtained by twisting a plurality of elemental wires; and an insulating layer coated on an outer peripheral surface of the conductor, the insulating layer containing polyethylene-based resin, wherein: 
a product of a linear expansion coefficient C1 of the insulating layer in a range of 25°C to -35°C and an elastic modulus E1 at -35°C (C1XE1) is 0.01 MPaK-1 or
more and 0.90 MPaK-1 or less, and a melting point of the polyethylene-based resin is 80°C or higher and
130°C or lower.
      

the insulating layer has a second linear expansion coefficient C2 of 5.0x107 K" or less in a range of 25°C to 80°C. 




3.  The core wire for multi-core cables according to claim 1, wherein the insulating layer has a second linear expansion coefficient C2 of 5.0x107 K" or less in a range of 25°C to 80°C.

higher and 200 parts by mass or lower relative to 100 parts by mass of a resin component.
United States Patent Number 11,101,054 doesn’t necessarily claim the polyethylene insulating layer containing at least one flame retardant selected from a group consisting of a bromine-based flame retardant, a chlorine-based flame retardant, a metal hydroxide, a nitrogen-based flame retardant, and a phosphorus- based flame retardant, and a content of the flame retardant in the insulating layer is 10 parts by mass or
higher and 200 parts by mass or lower relative to 100 parts by mass of a resin component.
     However, it would have been obvious to one of ordinary skill in the art of cables to modify the insulating material of the United States Patent 11,101,054 to contain a flame retardant, such as antimony bromine or magnesium hydroxide, since it is known that flame retardants, such as these, are commonly utilized in insulating material to provide cable with flame retardant properties.  It also would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the insulation material of United States Patent 11,101,054 to comprise the insulating layer is 10 parts by mass or higher and 200 parts by mass or lower relative to 100 parts by mass of a resin component, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

United States Patent Number 11,101,054 doesn’t necessarily claim the insulating layer is cross-linked.    
      However, it would have been obvious to one of ordinary skill in the art of cables to modify the insulating material of the United States Patent 11,101,054 to be crosslinked, since it is known that such a method is commonly used to produce insulation having foam structure, thereby decreasing the dielectric constant of the insulation material.

5.    (Original) The core wire for multi-core cables according to claim 1, wherein: an average area of the conductor in a cross section is 1.0 mm2 or more and 3.0 mm2 or less, an average diameter of the plurality of elemental wires in the conductor is 40 µm or more and 100 µm or less, and a number of the plurality of elemental wires is 196 or more and 2450 or less.
4.    The core electric wire for a multi-core cable according to claim 1, wherein an average area of the conductor in the transverse cross section is no less than 1.0 mm2 and no greater than 3.0 mm2.
5.    The core electric wire for a multi-core cable according to claim 1, wherein an average diameter of each of the element wires in the conductor is no less than 40 pm and no greater than 100 pm, and number of the element wires is no less than 196 and no greater than 2,450.
6.    (Original) The core wire for multi-core cables according to claim 1, wherein the conductor is formed by twisting a plurality of wire strands, each of plurality of wire strands being obtained by twisting multiple elemental wires of the plurality of elemental wires.





a sheath layer provided around the cable core, wherein at least one of the plurality of core wires is the core wire
according to claim 1.






a sheath layer provided around the cable core, wherein at least one of the plurality of core wires is the core wire
according to claim 1.

wires of the plurality of core wires.
8.    The multi-core cable according to claim 7, wherein at least one of the plurality of core wires is a core wire strand that is formed by twisting multiple core
wires of the plurality of core wires.
9.    (Original) A core wire for multi-core cables comprising: a conductor obtained by twisting a plurality of elemental wires; and an insulating layer coated on an outer peripheral surface of the conductor, the insulating layer containing polyethylene-based resin, the polyethylene-based resin being at least one selected from a group consisting of low-density polyethylene, linear low-density polyethylene and ultra-low-density polyethylene, wherein: a product of a linear expansion coefficient C1 of the insulating layer in a range of 25°C to -35°C and an elastic modulus E1 at -35°C, namely (C1xE1) is 0.01 MPaK-1 or more and 0.90 MPaK-1 or less, the linear expansion coefficient C1 of the insulating layer is 1.0x10° K-1 or more and 2.5x107 K-1 or less, the elastic modulus E1 at -35°C is 1000 MPa or more and 3500 or less, and a melting point of the polyethylene-based resin is 80°C or higher and
130°C or lower.
1.   A core wire for multi-core cables comprising: a conductor obtained by twisting a plurality of elemental wires; and an insulating layer coated on an outer peripheral surface of the conductor, the insulating layer containing polyethylene-based resin, the polyethylene-based resin being at least one selected from a group consisting of high density polyethylene and low-density polyethylene, wherein: a product of a linear expansion coefficient C1 of the insulating layer in a range of 25°C to -35°C and an elastic modulus E1 at -35°C (C1XE1) is 0.01 MPaK" or more and 0.90 MPaK”™ or less, and a melting point of the polyethylene-based resin is 80°C or higher and 130°C or lower.  

10.  (Original)  The core wire for multi-core cables according to claim 9, wherein: the insulating layer has an elastic modulus E2 of 100 MPa or more at 25°C, and





higher and 200 parts by mass or lower relative to 100 parts by mass of a resin component.
United States Patent Number 11,101,054 doesn’t necessarily claim the polyethylene insulating layer containing at least one flame retardant selected from a group consisting of a bromine-based flame retardant, a chlorine-based flame retardant, a metal hydroxide, a nitrogen-based flame retardant, and a phosphorus- based flame retardant, and a content of the flame retardant in the insulating layer is 10 parts by mass or
higher and 200 parts by mass or lower relative to 100 parts by mass of a resin component.
     However, it would have been obvious to one of ordinary skill in the art of cables to modify the insulating material of the United States Patent 11,101,054 to contain a flame retardant, such as antimony bromine or magnesium hydroxide, since it is known that flame retardants, such as these, are commonly utilized in insulating material to provide cable with flame retardant properties.  It also would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the insulation material of United States Patent 11,101,054 to comprise the insulating layer is 10 parts by mass or higher and 200 parts by mass or lower relative to 100 parts by mass of a resin component, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
12.    (Original) The core wire for multi-core cables according to claim 9, wherein the insulating layer is cross-linked.
United States Patent Number 11,101,054 doesn’t necessarily claim the insulating layer is cross-linked.    
      However, it would have been obvious to one of ordinary skill in the art of cables to modify the insulating material of the United States Patent 11,101,054 to be 

2 or more and 3.0 mm2 or less, an average diameter of the plurality of elemental wires in the conductor is 40 µm or more and 100 µm or less, and a number of the plurality of elemental wires is 196 or more and 2450 or less.
4.    The core electric wire for a multi-core cable according to claim 1, wherein an average area of the conductor in the transverse cross section is no less than 1.0 mm2 and no greater than 3.0 mm2.
5.    The core electric wire for a multi-core cable according to claim 1, wherein an average diameter of each of the element wires in the conductor is no less than 40 pm and no greater than 100 pm, and number of the element wires is no less than 196 and no greater than 2,450.
14.  (Original) The core wire for multi-core cables according to claim 9, wherein the conductor is formed by twisting a plurality of wire strands, each of plurality of wire strands being obtained by twisting multiple elemental wires of the plurality of elemental wires.
6.    The core wire for multi-core cables according to claim 1, wherein the conductor is formed by twisting a plurality of wire strands, each of plurality of wire strands being obtained by twisting multiple elemental wires of the plurality of elemental wires.
15.  (Original)  A multi-core cable comprising: a cable core formed by twisting a plurality of core wires; and 
a sheath layer provided around the cable core, wherein at least one of the plurality of core wires is the core wire
according to claim 9.
7.   A multi-core cable comprising: a cable core formed by twisting a plurality of core wires; and 
a sheath layer provided around the cable core, wherein at least one of the plurality of core wires is the core wire
according to claim 1.
16.    (Original) The multi-core cable according to claim 15, wherein at least one of the plurality of core wires is a core wire strand that is formed by twisting multiple core wires of the plurality of core wires.
8.    The multi-core cable according to claim 1, wherein at least one of the plurality of core wires is a core wire strand that is formed by twisting multiple core
wires of the plurality of core wires.
 range of 25°C to -35°C and an elastic modulus E1 at -35°C, namely (C1xE1) is 0.01 MPaK-1 or more and 0.90 MPaK-1 or less, the linear expansion coefficient C1 of the insulating layer is 1.0x10° K-1 or more and 2.5x107 K-1 or less, the elastic modulus E1 at -35°C is 1000 MPa or more and 3500 or less, and a melting point of the polyethylene-based resin is 80°C or higher and
130°C or lower.
1.   A core wire for multi-core cables comprising: a conductor obtained by twisting a plurality of elemental wires; and an insulating layer coated on an outer peripheral surface of the conductor, the insulating layer containing polyethylene-based resin, the polyethylene-based resin being at least one selected from a group consisting of high density polyethylene and low-density polyethylene, wherein: a product of a linear expansion coefficient C1 of the insulating layer in a range of 25°C to -35°C and an elastic modulus E1 at -35°C (C1XE1) is 0.01 MPaK" or more and 0.90 MPaK”™ or less, and a melting point of the polyethylene-based resin is 80°C or higher and 130°C or lower.  

18.  (Original)  The core wire for multi-core cables according to claim 17, wherein: the insulating layer has an elastic modulus E2 of 100 MPa or more at 25°C, and
the insulating layer has a second linear expansion coefficient C2 of 5.0x107 K" or less in a range of 25°C to 80°C.
2.  The core wire for multi-core cables according to claim 1, wherein: the insulating layer has an elastic modulus E2 of 100 MPa or more at 25°C. 

3.  The core wire for multi-core cables according to claim 1, wherein the insulating layer has a second linear expansion coefficient C2 of 5.0x107 K" or less in a range of 25°C to 80°C.
19.    (Original) The core wire for multi-core cables according to claim 17, wherein: the insulating layer contains at least one flame retardant selected from a 
higher and 200 parts by mass or lower relative to 100 parts by mass of a resin component.

higher and 200 parts by mass or lower relative to 100 parts by mass of a resin component.
     However, it would have been obvious to one of ordinary skill in the art of cables to modify the insulating material of the United States Patent 11,101,054 to contain a flame retardant, such as antimony bromine or magnesium hydroxide, since it is known that flame retardants, such as these, are commonly utilized in insulating material to provide cable with flame retardant properties.  It also would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the insulation material of United States Patent 11,101,054 to comprise the insulating layer is 10 parts by mass or higher and 200 parts by mass or lower relative to 100 parts by mass of a resin component, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233

United States Patent Number 11,101,054 doesn’t necessarily claim the insulating layer is cross-linked.    
      However, it would have been obvious to one of ordinary skill in the art of cables to modify the insulating material of the United States Patent 11,101,054 to be crosslinked, since it is known that such a method is commonly used to produce insulation having foam structure, thereby decreasing the dielectric constant of the insulation material.

21.    (Original) The core wire for multi-core cables according to claim 17, wherein: an average area of the 2 or more and 3.0 mm2 or less, an average diameter of the plurality of elemental wires in the conductor is 40 µm or more and 100 µm or less, and a number of the plurality of elemental wires is 196 or more and 2450 or less.
2 and no greater than 3.0 mm2.
5.    The core electric wire for a multi-core cable according to claim 1, wherein an average diameter of each of the element wires in the conductor is no less than 40 pm and no greater than 100 pm, and number of the element wires is no less than 196 and no greater than 2,450.

6.    The core wire for multi-core cables according to claim 1, wherein the conductor is formed by twisting a plurality of wire strands, each of plurality of wire strands being obtained by twisting multiple elemental wires of the plurality of elemental wires.
23.  (Original)  A multi-core cable comprising: a cable core formed by twisting a plurality of core wires; and 
a sheath layer provided around the cable core, wherein at least one of the plurality of core wires is the core wire
according to claim 17.
7.   A multi-core cable comprising: a cable core formed by twisting a plurality of core wires; and 
a sheath layer provided around the cable core, wherein at least one of the plurality of core wires is the core wire
according to claim 1.
24.    (Original) The multi-core cable according to claim 23, wherein at least one of the plurality of core wires is a core wire strand that is formed by twisting multiple core wires of the plurality of core wires.
8.    The multi-core cable according to claim 7, wherein at least one of the plurality of core wires is a core wire strand that is formed by twisting multiple core
wires of the plurality of core wires.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (Pub Num 2014/0326480, herein referred to as Hashimoto) in view of Shina (Pub Num 2010/0147549).  Hashimoto discloses a core wire (4) capable of being utilized in a multi-core cable (Fig 3) having good workability (Paragraph 12) and capable of sending a signal in an anti-lock brake system (ABS, Paragraph 49).  Specifically, with respect to claims 1, 9, and 17, Hashimoto discloses a core electric wire (4) for a multi-core cable (30) comprising a conductor (5) obtained by twisting element wires (Paragraph 36) and an insulating layer (6) that covers an outer periphery of the conductor (5), wherein the insulating layer (6) containing polyethylene based resin as a main component (Paragraph 37).  With respect to claims 3-4, 11-12, and 19-20, Hashimoto discloses that the insulating layer (6) may be a cross linked polyethylene (Paragraph 37).  With respect to claims 5, 13, and 21, Hashimoto discloses a core wire (4), wherein the average area of the conductor (5) in the cross section is 1.0 mm2 or more and 3.0 mm2 or less (i.e. 1.5-3.0 mm2, Paragraph 36), wherein the average diameter of the plurality of elemental wires in the conductor is 40 µm or more and 100 µm or less (0.08mm=80 µm), and the number of the plurality of wires is 196 or more and .
	While Hashimoto disclose the insulating layer (6) containing flame retardant polyethylene based resin as a main component (Paragraph 37), Hashimoto doesn’t necessarily disclose the product of a linear expansion C1 of the insulating layer in a range of 25-35O and an elastic modulus E1 at -35°C, namely (C1 X E1) being 0.01 MPaK-1 or more and 0.9 MPaK-1 or less, and the melting point of the polyethylene based resin being 80oc or higher and 130oC or lower (claims 1, 9, and 17), nor the polyethylene based resin being at least one selected from a group consisting of LDPE, LLDPE, ULDPE (claim 9), nor the polyethylene based resin being LDPE and HDPE, wherein the HDPE relative to the total content of the polyethylene based resin is 10- (claims 3, 11, and 19),  
	Shina teaches a core wire (Fig 1) for usage with an ABS and having exceptional flame retardancy while also being highly reliable as wiring for connecting the ABS system (Paragraph 4).   Specifically, with respect to claims 1, 9, and 17, Shina teaches comprising a core electric wire (20) comprising a conductor (21a & 22a) formed by twisting element wires (Paragraph 24) and an insulating layer (21b & 22b) that covers an outer periphery of the conductor (21a & 22b) formed by stranding , wherein the insulating layer (21b & 22b) containing polyethylene based resin as a main component such as LLDPE (Paragraph 24), wherein the melting point of the polyethylene based resin is 80oc or higher and 130oC or lower (i.e. low density polyethylene has a melting point of 122oC, Paragraph 24), thereby inherently teaching the product of a linear expansion C1 of the insulating layer (21b & 22b) in a range of 25-35O and an elastic modulus E1 at -35°C, namely (C1 X E1) being 0.01 MPaK-1 or more and 0.9 MPaK-1 or less (i.e. LLDPE, the applicant has stated in the specification that LLDPE is a material that has such characteristics).  With respect to claims 2, 9-10, and 17-18, Shina teaches 
	With respect to claims 1-3, 9-11, and 17-19, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the insulated wires of Hashimoto to comprise the flame retardant polyethylene material of Hashimoto to be combined with another polyethylene based resin, such as LLDPE comprising magnesium hydroxide configuration as taught by Shina because Shina teaches that such a core wire (Fig 1) configuration being made of LLDPE can also be utilized with an ABS and has exceptional flame retardancy while also being highly reliable as wiring for connecting the ABS system (Paragraph 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose conductors containing polyethylene based resin as insulations.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
January 19, 2022